     Case 2:19-cv-00047-JAD-VCF Document 3 Filed 01/23/19 Page 1 of 2



 1
     RYAN L. DENNETT, ESQ.
 2   Nevada Bar No. 005617
     rdennett@dennettwinspear.com
 3   DENNETT WINSPEAR, LLP
     3301 N. Buffalo Drive, Suite 195
 4   Las Vegas, Nevada 89129
     Telephone:    (702) 839-1100
 5   Facsimile:    (702) 839-1113
     Attorneys for Defendants,
 6   William Henry Kranz, IV and
     SEASONS EXPEDITE, LLC
 7

 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   JENNIFER HUTSON, an individual,
11                                            Plaintiff,   Case No: 2:19-cv-00047-JAD-VCF
12   vs.
13   WILLIAM HENRY KRANZ, IV, an individual;               STIPULATION AND ORDER TO
     SEASONS EXPEDITE, LLC, a Nevada limited               REMAND CASE TO STATE
14   liability company; DOES 1 through 10; ROE             COURT
     CORPORATIONS 1 through 20; and ABC
15   LIMITED LIABILITY COMPANIES 21 through 30,                ECF No. 3
16                                        Defendants.
17           IT IS HEREBY STIPULATED by and between counsel for Defendants, Ryan L. Dennett,

18   Esq. of the law firm of DENNETT WINSPEAR, LL, and counsel for Plaintiff, Christian Morris,

19   Esq. of the law firm of NETTLES MORRIS that this matter, recently removed by Defendant to the

20   United States District Court for the District of Nevada be remanded to the Nevada State Eighth

21   Judicial District Court.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
     Case 2:19-cv-00047-JAD-VCF Document 3 Filed 01/23/19 Page 2 of 2



 1          The parties further stipulate that they will agree and inform the State Court that the matter

 2   has been remanded to State Court and all further actions and pleadings in the matter will be

 3   presented in that forum.

 4   DATED:        1/23/2019                      DATED:         1/23/2019
 5   NETTLES MORRIS                               DENNETT WINSPEAR, LLP
 6

 7   By     /s/ Christian M. Morris               By     /s/ Ryan L. Dennett
     CHRISTIAN M. MORRIS, ESQ.                    RYAN L. DENNETT, ESQ.
 8   Nevada Bar No. 11218                         Nevada Bar No. 005617
     1389 Galleria Drive, Suite 200               3301 N. Buffalo Drive, Suite 195
 9   Henderson, Nevada 89014                      Las Vegas, Nevada 89129
     Telephone: (702) 434-8282                    Telephone:    (702) 839-1100
10   Facsimile: (702) 434-1488                    Facsimile:    (702) 839-1113
     Attorneys for Plaintiff,                     Attorneys for Defendants, William Henry
11   Jennifer Hutson                              Kranz, IV and Seasons Expedite, LLC
12

13

14                                                ORDER
15       Based on the parties' stipulation [ECF No. 3] and it appearing that this court lacks
16
     jurisdiction
             IT ISover
                   SO this case, IT IS
                       ORDERED         HEREBY
                                     this ____ dayORDERED     that THIS ACTION
                                                    of ____________,     2019.      IS REMANDED
     back to the Eighth Judicial District Court, Clark County, Nevada, Case No. A-18-783512-
17   C, Dept. 1, and the Clerk of Court is directed to CLOSE THIS CASE.

18                                                       _______________________________
                                                  _________________________________
                                                             _____________
                                                                       _______
                                                                            ________
                                                                                  __
                                                                                  ____
                                                         UNITED STATES MAGISTRATE JUDGE
19                                                U.S. Districtt Ju
                                                                 Judge
                                                                  udg   Jennifer
                                                                    dge Jenniffer A. Dorsey
                                                                                   A D
                                                  Dated: January 24 24, 2019
20

21

22

23

24

25

26

27

28
                                                     2
